******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    LAURENCE V. PARNOFF v. DARCY YUILLE
                 (AC 36106)
               Gruendel, Prescott and Pellegrino, Js.
    Argued October 28, 2015—officially released February 23, 2016

   (Appeal from Superior Court, judicial district of
Fairfield, Tobin, J. [judgment]; Hon. Richard P. Gilardi,
judge trial referee [motion for judgment, judgment].)
  Thomas J. Weihing, with whom, on the brief, were
Dana P. Lonergan, John T. Bochanis and Laurence V.
Parnoff, Jr., for the appellant (plaintiff).
  Barbara L. Cox, for the appellee (defendant).
                          Opinion

   PELLEGRINO, J. The issue raised in this appeal
requires us to assess whether an attorney who executes
a fee agreement that violates General Statutes § 52-
251c,1 commonly known as the ‘‘fee cap statute,’’ may,
nevertheless, recover against the client under the doc-
trine of quantum meruit. The plaintiff, Laurence V. Par-
noff, appeals from the judgment of the trial court,
rendered on remand from this court, in favor of the
defendant, Darcy Yuille. On appeal, the plaintiff claims
that the trial court improperly rendered judgment in
favor of the defendant on his claim of quantum meruit.
We disagree and, accordingly, affirm the judgment of
the trial court.
   The following facts, set forth in the first appeal of
this case, Parnoff v. Yuille, 139 Conn. App. 147, 57 A.3d
349 (2012), cert. denied, 307 Conn. 956, 59 A.3d 1192
(2013) (Parnoff I), and procedural history are relevant
to our resolution of this appeal. On December 5, 1998,
the plaintiff and the defendant entered into a contingent
fee retainer agreement through which the defendant
retained the plaintiff to seek damages for personal injur-
ies that she sustained as a result of her employer’s
allegedly bad faith handling of her workers’ compensa-
tion claim. Id., 152, 160. The fee agreement provided
for a contingent fee of 40 percent, which exceeds the
cap set forth in § 52-251c. Id., 152. An arbitration panel
issued its decision on the personal injury case on June
29, 2004, and awarded the defendant damages in the
amount of $1,096,032.93. Id., 153. The plaintiff sent the
defendant an itemized invoice with an attorney’s fee
representing 40 percent of the gross settlement pro-
ceeds. Id. The defendant objected to the fee and, after
the parties were unable to reach an accord, the plaintiff
served a three count complaint against the defendant.
Id., 153–54.
  The first count alleged a breach of contract claim
that was based on the written fee agreement. The sec-
ond count alleged a quantum meruit claim. The third
count alleged a bad faith claim, specifically, that the
defendant’s conduct was intentional and wilful. Id., 154–
55. Following a jury trial, the jury found in favor of the
plaintiff on the first and third count. Id., 157. As to the
second count, quantum meruit, the jury was instructed
that it need not reach the claim should the jury find
the existence of a contract and a subsequent breach,
which it did. Id., 157–58.
   Following the verdict, the plaintiff appealed and the
defendant cross appealed. Id., 159. This court held, inter
alia, that the fee cap statute applied to the personal
injury complaint that the plaintiff had brought on behalf
of the defendant, and that a fee agreement that required
payment of fees greater than permitted by the fee cap
statute is not enforceable and against public policy. Id.,
161, 169, 172. This court reversed the judgment in favor
of the plaintiff on the breach of contract and bad faith
counts, and ordered the case remanded with direction
to dismiss counts one and three of the complaint. Id.,
173. This court did not address count two, quantum
meruit, because neither party asked that the matter be
remanded for a hearing. Id., 158 n.10.
   On remand to the trial court, the defendant filed a
‘‘Motion for Judgment’’ and moved for judgment as a
matter of law on count two. The trial court rendered
judgment in favor of the defendant on count two, quan-
tum meruit. This appeal followed.
   The plaintiff argues that the trial court improperly
granted the defendant’s motion for judgment as to count
two of his complaint. Specifically, he argues that count
two was never decided on the merits by the jury and
he requests his day in court. Although count two is
captioned ‘‘unjust enrichment’’ and the plaintiff refers
to it as such throughout his brief, this court, in Parnoff
I, noted that the second count of the complaint ‘‘sets
forth a claim more properly viewed as one in quantum
meruit . . . .’’ Parnoff v. Yuille, supra, 139 Conn. App.
154. Accordingly, we will refer to it as such.
   This court previously held that § 52-251c governs the
fee agreement at issue and that the fee agreement vio-
lated the provisions of § 52-251c, making the entire con-
tract unenforceable. Id., 161, 169. Thus, the only
question is whether, under these circumstances, an
attorney may nonetheless recover under the doctrine
of quantum meruit. We hold that a lawyer who is barred
from contract recovery because of the contract’s failure
to comply with the fee cap statute cannot recover under
the doctrine of quantum meruit.
  We begin with the principles of law that guide our
discussion. ‘‘The determination of whether an equitable
doctrine applies in a particular case is a question of
law subject to plenary review.’’ Walpole Woodworkers,
Inc. v. Manning, 307 Conn. 582, 588, 57 A.3d 730 (2012).
   ‘‘Quantum meruit is a theory of contract recovery
that does not depend upon the existence of a contract,
either express or implied in fact. . . . Rather, quantum
meruit arises out of the need to avoid unjust enrichment
to a party, even in the absence of an actual agreement.
. . . Quantum meruit literally means as much as he has
deserved . . . . Black’s Law Dictionary (7th Ed. 1999).
Centered on the prevention of injustice, quantum meruit
strikes the appropriate balance by reevaluating the equi-
ties and guaranteeing that the party who has rendered
services receives a reasonable sum for those services.’’
(Citations omitted; internal quotation marks omitted.)
Gagne v. Vaccaro, 255 Conn. 390, 401, 766 A.2d 416
(2001).
  In Parnoff I, this court discussed the public policy
considerations underlying § 52-251c. ‘‘If, as has been
stated, the purpose of the legislation when enacted was
to protect the public from overreaching attorneys,
enforcement of an overreaching fee agreement would
violate such a policy even where recovery is limited
to the statutory amounts because such a result would
create no disincentive for an overreaching attorney and
no corresponding public benefit. In other words, if an
attorney could be assured of a fee no less than the
amount provided by the fee cap statute, such an attor-
ney, if unscrupulous, would have no reason, based in
law, to limit fees to the statutory prescribed amount
because enforcement of the contract in accordance
with the statutorily permitted amount would simply
become the lowest possible fee recoverable. That out-
come, however, does not comport with the statute’s
stated purpose.’’ Parnoff v. Yuille, supra, 139 Conn.
App. 169–70.
   In Parnoff I, this court was concerned with the public
policy implications of allowing an attorney who exe-
cuted a fee agreement in violation of § 52-251c to none-
theless recover under the contract, although at the
amount provided by the fee cap statute. Id., 170. These
same public policy concerns are present when an attor-
ney seeks to recover in quantum meruit. An attorney
who is permitted to recover in quantum meruit,
although unable to recover under the unenforceable
contract, would again, if unscrupulous, have no reason
based in law to limit fees as required by § 52-251c if he
knows that at the very least he can recover in quantum
meruit. Accordingly, to permit a recovery in quantum
meruit would render the statutory limits of the fee cap
statute a meaningless legislative gesture.
   Although recovery under a theory alternative to § 52-
251c may sometimes be available, such is not the case
here. In Gagne v. Vaccaro, supra, 255 Conn. 392, our
Supreme Court held that § 52-251c did not prevent an
attorney from recovering from a successor attorney in
quantum meruit when the first attorney violated the
provisions of the fee cap statute. The court concluded
that the goal of the fee cap statute is to protect consum-
ers from attorneys who charged excessive contingency
fees. Id., 406. Therefore, the court concluded that the
fee cap statute did not preclude recovery in that case
because ‘‘[t]he ability of an attorney to recover from a
successor attorney does not endanger the important
public policy of protecting the public from excessive
legal fees, particularly when the plaintiff’s agreement
with the defendant is a separate transaction from the
plaintiff’s agreement with the [client].’’ (Internal quota-
tion marks omitted.) Id. In this case, allowing an attor-
ney to recover from a client in quantum meruit when
the fee agreement violated the fee cap statute would
violate the public policy of protecting the public from
excessive legal fees.
  Further, the plain language of § 52-251c indicates that
other methods of recovery are forbidden by statute.
Section 52-251c (b) provides in relevant part: ‘‘In any
such contingency fee agreement such fee shall be the
exclusive method for payment . . . .’’ (Emphasis
added.) Had the legislature intended to allow an attor-
ney to recover under equitable remedies, it could have
explicitly done so, as it did in other consumer oriented
statutes. For example, in determining the contours of
§ 52-251c, our Supreme Court has compared the fee cap
statute to the Home Improvement Act, General Statutes
§ 20-418 et seq. See Gagne v. Vaccaro, supra, 255 Conn.
404. The Home Improvement Act specifically permits
a noncompliant contractor to nevertheless recover
money due in quantum meruit, in certain circum-
stances.2 Thus, had the legislature intended to allow an
attorney who violated the fee cap statute to nonetheless
recover under equitable remedies, it could have specifi-
cally provided for such.
  Accordingly, an attorney is unable to recover in quan-
tum meruit when the attorney is barred from contrac-
tual recovery because the retainer fee agreement
violated the fee cap statute and the fee cap statute
precludes such recovery.
  The plaintiff also claims that the trial court inappro-
priately acted on the defendant’s motion, which was
captioned ‘‘Motion for Judgment,’’ because a stand-
alone motion for judgment does not exist under our
rules of practice. We do not agree that the trial court
erred.
   ‘‘The interpretive construction of the rules of practice
is to be governed by the same principles as those regu-
lating statutory interpretation. . . . The interpretation
and application of a statute, and thus a Practice Book
provision, involves a question of law over which our
review is plenary.’’ (Citations omitted; internal quota-
tion marks omitted.) Wiseman v. Armstrong, 295 Conn.
94, 99, 989 A.2d 1027 (2010).
   In Grimm v. Fox, 303 Conn. 322, 327 n.6, 33 A.3d
205 (2012), our Supreme Court held that a stand-alone
motion for judgment does not exist in Connecticut. The
court, however, construed the ‘‘Motion for Judgment’’
filed by the defendants in that case to be a motion for
summary judgment and found no error in the trial court
ruling on that motion. Id., 337. Furthermore, the caption
of a motion is not dispositive, and ‘‘we look to the
substance of the relief sought by the motion rather than
the form . . . .’’ (Internal quotation marks omitted.)
Farren v. Farren, 142 Conn. App. 145, 156, 64 A.3d 352,
cert. denied, 309 Conn. 903, 68 A.3d 658 (2013).
  In Parnoff I, this court held that a fee agreement
governed by § 52-251c was the ‘‘exclusive method for
payment of the attorney . . . .’’ (Internal quotation
marks omitted.) Parnoff v. Yuille, supra, 139 Conn. App.
169. We have previously stated that ‘‘[t]he trial court
should examine the mandate and the opinion of the
reviewing court and proceed in conformity with the
views expressed therein.’’ (Emphasis omitted; internal
quotation marks omitted.) TDS Painting & Restora-
tion, Inc. v. Copper Beech Farm, Inc., 73 Conn. App.
492, 507, 808 A.2d 726, cert. denied, 262 Conn. 925, 814
A.2d 379 (2002). Thus, when the trial court rendered
judgment in favor of the defendant on the quantum
meruit count of the complaint, the trial court was acting
in conformity with this court’s holding in Parnoff I.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 52-251c provides in relevant part: ‘‘(a) In any claim
or civil action to recover damages resulting from personal injury, wrongful
death or damage to property occurring on or after October 1, 1987, the
attorney and the claimant may provide by contract, which contract shall
comply with all applicable provisions of the rules of professional conduct
governing attorneys adopted by the judges of the Superior Court, that the
fee for the attorney shall be paid contingent upon, and as a percentage of:
(1) Damages awarded and received by the claimant; or (2) the settlement
amount received pursuant to a settlement agreement.
   ‘‘(b) In any such contingency fee agreement such fee shall be the exclusive
method for payment of the attorney by the claimant and shall not exceed
an amount equal to a percentage of the damages awarded and received by
the claimant or of the settlement amount received by the claimant as follows:
(1) Thirty-three and one-third per cent of the first three hundred thousand
dollars; (2) twenty-five per cent of the next three hundred thousand dollars;
(3) twenty per cent of the next three hundred thousand dollars; (4) fifteen
per cent of the next three hundred thousand dollars; and (5) ten per cent of
any amount which exceeds one million two hundred thousand dollars. . . .’’
   2
     General Statutes § 20-429 (f) provides: ‘‘Nothing in this section shall
preclude a contractor who has complied with subdivisions (1), (2), (6), (7)
and (8) of subsection (a) of this section from the recovery of payment for
work performed based on the reasonable value of services which were
requested by the owner, provided the court determines that it would be
inequitable to deny such recovery.’’